Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered February 6, 2003, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his constitutional right to be present at a material stage of the trial was not violated (see People v Morales, 80 NY2d 450, 455-457 [1992]; People v Babb, 226 AD2d 469, 470 [1996]; People v Chicas, 204 AD2d 476, 476-477 [1994]).
The Supreme Court properly admitted into evidence photographs depicting the shirt worn by the murder victim (see People v Pobliner, 32 NY2d 356, 369-370 [1973], cert denied 416 US 905 [1974]; People v Collic, 285 AD2d 514, 515 [2001]; People v DeBerry, 234 AD2d 470, 470-471 [1996]).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not warrant reversal. Santucci, J.P., Luciano, Rivera and Fisher, JJ., concur.